department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p uilc internal_revenue_service national_office field_service_advice memorandum for benjamin a de luna district_counsel cc ser nfl jax attn james f kearney from deborah a butler assistant chief_counsel field service cc dom fs subject sec_593 - reserves for losses on loans this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corporation a corporation b parent year year state a issue whether corporations a and b qualify as domestic_building_and_loan_associations within the meaning of sec_7701 and are thereby entitled to maintain reserves_for_bad_debts pursuant to sec_593 conclusion we conclude that corporations a and b do not qualify as domestic_building_and_loan_associations rather they are commercial banks and therefore are not entitled to maintain reserves_for_bad_debts pursuant to sec_593 facts parent is a bank_holding_company with banking affiliates that provide a full range of traditional commercial banking and related financial services to the manufacturing retail wholesale real_estate and financial sectors all of parent’s banking affiliates are chartered commercial banks parent is subject_to regulation under the bank_holding_company act of as amended that act requires prior approval of the board_of governors of the federal reserve system for bank acquisitions limits the acquisition of shares of out of state banking organizations unless permitted by state law and prescribes limitations on the non-banking activities of companies subject_to its regulation parent’s affiliated_group has total assets that exceed dollar_figure million in year parent acquired_corporation a in a transaction involving the conversion of a federally chartered savings and loan association into a state a chartered savings and loan association the conversion of the state a chartered savings and loan association into a state a banking corporation and the merger of the state a banking corporation with a wholly owned banking subsidiary of parent similarly in year parent acquired_corporation b in a transaction involving the conversion of a federal savings bank into a state a savings and loan association which then converted into a state a banking corporation which was then merged with a wholly owned banking subsidiary of parent prior to the acquisitions described above both corporations a and b were engaged in the business of attracting deposits from the general_public and making loans secured_by first mortgage liens to purchase or construct single-family homes and commercial and multi-family real_estate both corporations were supervised by the federal_home_loan_bank board and their deposits were insured by the federal savings and loan insurance corporation subsequent to the acquisitions corporations a and b continued to be engaged in essentially the same business activities as they had before the acquisitions however as state a chartered banking corporations they were supervised by the state a department of banking and finance and the deposits of both corporations were insured by the federal deposit insurance corporation prior to their acquisition by parent corporations a and b consistently maintained reserves_for_bad_debts pursuant to sec_593 in the consolidated_returns for year sec_1 and filed with parent neither corporation a nor b recaptured these reserves or changed to the specific_charge-off_method of accounting for bad_debts rather parent on behalf of corporations a and b maintained that those corporations were entitled to continue maintaining bad_debt reserves pursuant to sec_593 because they were domestic_building_and_loan_associations within the meaning of sec_7701 law and analysis before sec_585 allowed a deduction for a reserve for bad_debts for any bank as defined in sec_581 other than an organization to which sec_593 applied sec_585 allowed commercial banks to use the percentage of eligible loans method or the experience_method to calculate deductible reserve additions the tax_reform_act_of_1986 which enacted sec_585 required any large_bank defined as a bank with assets or in a parent-subsidiary_controlled_group with assets exceeding dollar_figure million to recapture its bad_debt_reserve and subsequently to use the specific_charge-off_method for deducting bad_debts during the same years sec_593 provided a more generous deduction for bad_debt reserves for domestic_building_and_loan_associations mutual_savings_banks and cooperative banks without capital stock that were organized and operated for mutual purposes and without profit sec_7701 provides that the term domestic_building_and_loan_association means a domestic_building_and_loan_association a domestic savings and loan association or a federal_savings_and_loan_association but only if the association meets the following three requirements it is either an insured institution within the meaning of sec_401 of the national housing act or subject by law to supervision and examination by state or federal authority having supervision over such associations its business consists principally of acquiring the savings of the public and investing in loans and at least percent of its total assets consists of cash certain state or federal obligations and certain types of loans sec_301_7701-13a provides that the term domestic_building_and_loan_association means a domestic_building_and_loan_association a domestic savings and loan association a federal_savings_and_loan_association and any other savings institution chartered and supervised as a savings and loan or similar association under federal or state law which meets the supervisory_test described in paragraph b the business_operations_test described in paragraph c and the assets_test described in paragraph d of the regulation revrul_90_54 1990_2_cb_270 holds that an institution that is chartered as a bank cannot qualify as a domestic_building_and_loan_association under sec_7701 because such an institution is not described in the introductory language of that provision in the instant case it is clear that corporations a and b were chartered as commercial banks in state a as chartered commercial banks these corporations were legally empowered to offer a full panoply of financial services to the public that exceeded the traditional and legally limited role of domestic savings and loan associations that legal status together with the opportunities presented thereby was not altered for tax purposes merely because these corporations voluntarily continued to conduct their businesses in a manner similar to that of domestic_building_and_loan_associations revrul_90_54 supra pincite correctly provides that t raditionally the introductory language of sec_7701 has been applied by reference to an institution’s charter and its operation in accordance with that charter corporations a and b may not simply ignore this part of the statutory provision and claim that their charters do not matter because their business operations comport with those of other institutions that qualify by virtue of their charters and operations moreover the term similar association in sec_301_7701-13a simply does not include commercial banks since corporations a and b are chartered commercial banks they are not described in sec_7701 and thus they do not qualify as domestic_building_and_loan_associations case development hazards and other considerations please call if you have any further questions by deborah a butler assistant chief_counsel field service joel e helke branch chief cc dom fs fi p
